Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The Applicant’s amendment/request for reconsideration filed on 21 April 2021 was received.  Claims 1 and 5 were amended.  Claims 12 and 13 were added. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Information Disclosure Statement
The information disclosure statement filed on 9 March 2021 listing and including a copy of EP 2609652 has been considered.

Specification
The objection the specification has been withdrawn in view of the amendment to the title.

Double Patenting
The provisional nonstatutory double patenting rejection on claims 1-6 over claims 1-6 of copending Application No. 16/407311 has been withdrawn as the copending Application has been abandoned.

Claims 1-6 are provisionally rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-2, 4 and 10 of copending Application No. 15/864182 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of Application 15/864182 claims anticipate a 


Claim Rejections - 35 USC § 103
The claim rejection under 35 U.S.C. 103 as unpatentable over Uchiyama et al. on claims 1-4 and 6 is withdrawn because independent claim 1 has been amended.

Claims 1-6, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama et al. (US 2016/0211519) in view of Kameyama et al. (US 2005/0153210).
Regarding claims 1, 5, 12 and 13, Uchiyama discloses a cathode comprising a cathode layer for all-solid-state batteries, wherein the cathode layer contains cathode active material particles [0009, 0010, 0045] and solid electrolyte particles [0045, 0050]; wherein at least one of the cathode active material particles and the solid electrolyte particles contain a phosphorus element (LiFePO4, LiMnPO4, LiCoPO4, LiNiPO4) [0041]; but is silent towards wherein, in a photoelectron spectrum by X-ray photoelectron spectroscopy measurement of the cathode layer, a P peak intensity ratio (A/B), which is derived from the phosphorus element, of a signal intensity A at a binding energy of 131.6 eV to a signal intensity B at a binding energy of 133.1 eV, is larger than 0.58, 2.0 or less, or 1.55 or less, wherein a moisture content of the cathode active material particle is less than 402 ppm / 70 ppm or less. 
Uchiyama further discloses heat treatment so that the remaining amount of impurities obstructing lithium ion conduction such as hydrated water is reduced in order to increase lithium ion conductivity [0017, 0018] recognizing a result effective variable for the amount of impurities In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).	
	Kameyama teaches a non-aqueous secondary battery provided with a solid electrolyte
(Abstract) where the moisture contained in the positive electrode active material is 300 ppm or less [0017] including examples with moisture down to 100 ppm where the content of lithium carbonate and moisture in the positive electrode active material is controlled so that the expansion ratio of the battery can be suppressed to 4% or lower [0132-0142] with examples showing correlation between the decrease in expansion ratio with the moisture content (Table
5). It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to control the carbonate content and reduce the moisture content to 300 ppm or less (including extrapolation to below 100 ppm) in the cathode active material of Uchiyama because Kameyama teaches the control of the content of lithium carbonate and moisture in the positive electrode active material provides for suppression of the expansion ratio of the battery.
 While the prior art does not explicitly teach a P peak intensity ratio, these properties are considered inherent in the prior art barring any differences shown by objective evidence between (the object) cathode layer disclosed in the prior art and the applicant.   As (the object) the cathode layer taught by the prior art and the applicant are identical within the scope of claim 1 and as supported by the specification where the P peak intensity ratio is reflective of significantly removing moisture contained in the composite active material to avoid oxidation of the phosphorus element, including using peroxo complex aqueous solutions, drying the particles, sintering, drying and mixing with the solid electrolyte particles so the reaction between the electrolyte and composite active material particles are suppressed thereby providing decreased internal resistance and the P peak intensity ratio [0068-0070, 0080]. Uchiyama also prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) MPEP 2112.01.
	Regarding claims 2 and 3, Uchiyama discloses the cathode according to Claim 1, wherein the cathode layer contains composite active material particles comprising the cathode active material particles (active material composite powder) and a lithium ion conducting oxide (lithium niobate), the lithium ion conducting oxide coating at least part of the surface of the cathode active material particles [0045, 0080, 0092].  
Regarding claim 4, Uchiyama discloses the cathode according to Claim 1, wherein the solid electrolyte particles are sulfide-based solid electrolyte particles [0045, 0050].  
Regarding claim 6, Uchiyama discloses an all-solid-state battery comprising: a cathode comprising a cathode layer, an anode comprising an anode layer, and a solid electrolyte layer disposed between the cathode layer and the anode layer, wherein the cathode is the cathode defined by Claim 1 [0041, 0045].

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant’s principal arguments are:
(a) None of the claims of the ‘182 application discloses or suggests the presence of phosphorus in the composite active material particle nor the emphasized A/B feature,
(b) Uchiyama does not recognize any nexus between the above-emphasized A/B feature when a P element is present in at least one of a cathode active material particle and a solid electrolyte particle, and degree of oxidation of such particles, and
(c) Kameyama is concerned about a problem of generating CO2 gas by reaction of lithium carbonate and water present to limit expansion of the case which would not be present in Uchiyama and even if combined would result in a battery with some amount of lithium carbonate and not the battery of the present invention.

In response to Applicant’s arguments, please consider the following comments:
(a) The claims of the ‘182 application are directed to active material particle in general which are inclusive of lithium metal phosphates as supported by the specification while further recognizing a moisture content of 70 ppm or less (which is reflective of the P peak intensity ratio; Claims 1 and 10).  An explicit recitation of the lithium metal phosphates or the P peak intensity ratio is not required to argue for obviousness when such limitations of the claims are read in view of the ‘182 applications specification which recognizes lithium metal phosphates for the active materials and the same range of moisture content,
(b) the rejection of record states the grounds of anticipation or obviousness with regards to the value for the A/B feature (P peak intensity ratio) is reflective of significantly removing moisture contained in the composite active material, including using peroxo complex aqueous solutions, drying the particles, sintering, drying and mixing with the solid electrolyte particles so the reaction between the electrolyte and composite active material particles are suppressed 
(c) Applicant should note the amount of lithium carbonate is provided to generate the CO2 gas to shut down a safety valve in the case where the temperature of the battery becomes high when heated or excessively charged [0009].  Such a recognized benefit would make obvious to a skilled artisan, as suggested by the Applicant, of including a small amount of lithium carbonate to the battery of Uchiyama, in addition to controlling and reducing the amount of moisture content to limit the amount of expansion to the case making obvious the claimed cathode of the instant application.


Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact/Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Primary Examiner, Art Unit 1727